MEMORANDUM DECISION

PER CURIAM.
Plaintiffs appeal from the issuance of permanent injunction order authorizing defendants to use an easement and precluding plaintiffs from interfering with that use. The matter was tried to the court and the order for permanent injunction was based upon evidence adduced at two hearings, the pleadings, a temporary injunction order and a previous order granting a partial summary judgment. The order appealed from is supported by substantial evidence and no error of law appears. An opinion would have no precedential value. The parties have been furnished with a statement supporting this decision.
Judgment affirmed. Rule 84.16(b).